USCA4 Appeal: 20-4582      Doc: 17         Filed: 08/03/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4582


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ELIZABETH LEIGHTON MULLINS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Huntington. Robert C. Chambers, District Judge. (3:19-cr-00203-1)


        Submitted: April 27, 2022                                         Decided: August 3, 2022


        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: William Michael Frazier, Michael Drury Frazier, FRAZIER OXLEY &
        PROCTOR, LC, Huntington, West Virginia, for Appellant. Michael B. Stuart, United
        States Attorney, Ryan A. Keefe, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Huntington, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4582      Doc: 17         Filed: 08/03/2022     Pg: 2 of 6




        PER CURIAM:

               Elizabeth Leighton Mullins appeals the district court’s order denying her motion to

        suppress a recorded statement that she gave police on the day that they executed a search

        warrant at her residence and seized drugs, firearms, and other evidence. After the court

        denied her motion, Mullins conditionally pled guilty to possession with intent to distribute

        methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and possession of firearms by a

        prohibited person, in violation of 18 U.S.C. §§ 922(g)(3), 924(a)(2). On appeal, she raises

        the issue of whether she voluntarily, knowingly, and intelligently waived her rights under

        Miranda v. Arizona, 384 U.S. 436 (1966), prior to making incriminating statements. She

        argues the district court failed to properly consider the totality of the circumstances and

        clearly erred in not granting her motion since those circumstances rendered her waiver less

        than knowing and voluntary. The Government contends she did not preserve her appeal

        argument, and in any event, the district court properly denied her motion. We affirm.

               When a defendant timely files a motion to suppress before trial but asserts distinct

        suppression arguments or new claims on appeal, we have found those arguments or claims

        forfeited and reviewed the district court’s admission of evidence for plain error. United

        States v. Ojedokun, 16 F.4th 1091, 1113 & n.10 (4th Cir. 2021). We have also ruled that

        “once a defendant raises a claim before the district court, [she] may make a new argument

        for that claim on appeal without triggering plain error review.” United States v. Green,

        996 F.3d 176, 184 (4th Cir. 2021). We have further “clarified that for purposes of de novo

        appellate review, it is sufficient for counsel to articulate an objection based on multiple

        theories,” as long as the same claim is raised on appeal, and the objection in the district

                                                     2
USCA4 Appeal: 20-4582      Doc: 17         Filed: 08/03/2022      Pg: 3 of 6




        court was not too general to alert that court to the argument raised on appeal. United States

        v. Hope, 28 F.4th 487, 494-95 (4th Cir. 2022) (citations omitted).

               In Ojedokun, the defendant filed three motions to suppress evidence in the district

        court based on the Fourth and Fifth Amendments, but “the Fourth Amendment claims

        raised by Ojedokun in the district court pertained to the search of his cell phone, and not

        the FBI agents’ entry into his home.” Ojedokun, 16 F.4th at 1113 & n.10. Accordingly,

        we found the appeal claim contesting the validity and scope of consent for the agents to

        enter was not preserved for appeal, and we reviewed the claim for plain error. Id.

               Here, after reviewing the record, we conclude that Mullins is not raising a new claim

        or distinct suppression argument but rather continuing to challenge the sufficiency of her

        Miranda waiver. The district court found that her waiver was knowing and voluntary when

        denying her motion to suppress, and she argues the court erred in that finding based on a

        totality of the circumstances. We conclude she sufficiently preserved this appeal claim.

               When reviewing the denial of a motion to suppress, we review the district court’s

        factual findings underlying the denial for clear error and the court’s legal determinations

        de novo. United States v. Khweis, 971 F.3d 453, 459 (4th Cir. 2020). “‘When a suppression

        motion has been denied, this Court reviews the evidence in the light most favorable to the

        government.’” United States v. Abdallah, 911 F.3d 201, 209 (4th Cir. 2018) (quoting

        United States v. Hashime, 734 F.3d 278, 282 (4th Cir. 2013)).

               “[T]he Fifth Amendment guarantees that ‘[n]o person . . . shall be compelled in any

        criminal case to be a witness against himself.’” Khweis, 971 F.3d at 459 (quoting U.S.

        Const. amend. V). “‘Recognizing that the pressure and isolation inherent in custodial

                                                     3
USCA4 Appeal: 20-4582      Doc: 17         Filed: 08/03/2022      Pg: 4 of 6




        interrogation could overcome the resilience of a suspect otherwise not inclined to

        incriminate himself,’ the Supreme Court in Miranda instituted ‘measures to insure that the

        right against compulsory self-incrimination is protected.’” Id. (citations omitted). “Thus,

        unless a defendant is advised of his Fifth Amendment rights pursuant to Miranda and

        voluntarily waives those rights, statements he makes during a custodial interrogation must

        be suppressed.” United States v. Azua-Rinconada, 914 F.3d 319, 325 (4th Cir. 2019)

        (citing United States v. Giddins, 858 F.3d 870, 879 (4th Cir. 2017)).

               “The inquiry into whether an individual waived effectuation of the rights conveyed

        in the Miranda warnings has two distinct dimensions.” United States v. Cristobal, 293

        F.3d 134, 139 (4th Cir. 2002) (citing Edwards v. Arizona, 451 U.S. 477, 482 (1981)).

        “First, the relinquishment of the right ‘must have been voluntary in the sense that it was

        the product of free and deliberate choice rather than intimidation, coercion, or deception.’”

        Id. at 139-40 (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)). “Second, ‘the waiver

        must have been made with a full awareness of both the nature of the right being abandoned

        and the consequences of the decision to abandon it.’” Id. at 140 (citation omitted). “Only

        if the totality of the circumstances surrounding the interrogation reveal both an uncoerced

        choice and the requisite level of comprehension may a court properly conclude that the

        Miranda rights have been waived.” Id. (internal quotation marks and citation omitted).

               “‘To effectuate a waiver of one’s Miranda rights, a suspect need not utter any

        particular words.’” United States v. Umana, 750 F.3d 320, 344 (4th Cir. 2014) (quoting

        Burkett v. Angelone, 208 F.3d 172, 198 (4th Cir. 2000)). “A suspect impliedly waives his

        Miranda rights when he acknowledges that he understands the Miranda warning and then

                                                     4
USCA4 Appeal: 20-4582      Doc: 17          Filed: 08/03/2022     Pg: 5 of 6




        subsequently is willing to answer questions.” Id. (citing United States v. Frankson, 83 F.3d

        79, 82 (4th Cir. 1996)); see also Berghuis v. Thompkins, 560 U.S. 370, 384 (2010) (“Where

        the prosecution shows that a Miranda warning was given and that it was understood by the

        accused, an accused’s uncoerced statement establishes an implied waiver of the right to

        remain silent.”). “‘[T]he question is not one of form, but rather whether the defendant in

        fact knowingly and voluntarily waived the rights delineated in the Miranda case.’”

        Frankson, 83 F.3d at 82 (quoting North Carolina v. Butler, 441 U.S. 369, 373 (1979)).

        “Thus, a defendant’s ‘subsequent willingness to answer questions after acknowledging

        [her] Miranda rights is sufficient to constitute an implied waiver.’” Id. (citations omitted).

               The district court found that Mullins impliedly waived her Miranda rights; and her

        waiver was knowing and voluntary. On appeal, Mullins contends the district court failed

        to properly consider the totality of the circumstances and clearly erred in not granting her

        motion, since those circumstances rendered her waiver less than knowing and voluntary.

               After reviewing the record, we conclude that the district court did not err in finding

        that Mullins impliedly waived her Miranda rights and that her waiver was knowing and

        voluntary. Many of the circumstances asserted by Mullins on appeal were not established

        by the evidence but rather based on speculation, which we do not consider. See, e.g.,

        Cristobal, 293 F.3d at 142. She also points to the passage of time between her Miranda

        warning at her residence and her implied waiver at the police station, which was about 30

        minutes; and she argues that the warning should have been repeated at the station. While

        proximity between the Miranda warning and a defendant’s waiver is properly considered

        under the totality of the circumstances in determining whether the waiver was knowing and

                                                      5
USCA4 Appeal: 20-4582      Doc: 17         Filed: 08/03/2022     Pg: 6 of 6




        intelligent, see United States v. Dire, 680 F.3d 446, 474 (4th Cir. 2012) (citing Correll v.

        Thompson, 63 F.3d 1279, 1288 (4th Cir. 1995)), we conclude that the district court did not

        err in this case, see Frankson, 83 F.3d at 83 (rejecting argument that defendant had to be

        readvised of Miranda rights when interrogation did not immediately follow the Miranda

        warning and concluding that the warning was still valid after two and one-half hours).

               Accordingly, we affirm the district court’s order and judgment. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before the court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     6